Citation Nr: 1546184	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  09-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for arthritis of all joints.

3. Entitlement to service connection for lung disorder, to include asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the Army from January 1976 to January 1979 and the Navy from May 1980 to March 1982.

This matter comes before the Board of Veteran's Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in May 2014 to schedule the Veteran for a Board videoconference hearing. The hearing was scheduled for August 2014 and the Veteran was provided notice in a July 2014 letter.  However, it was sent to a different address than the new address the Veteran provided in a March 2013 letter. 

It appears the Veteran has moved several times and has used several mailing addresses over the last few years. Due to this fact, and the fact that the notice of his scheduled hearing date was sent to a different address than the one the Veteran provided as his new address, it is unclear whether the Veteran received proper notice of his hearing date.

Upon further inspection of the claims file, the Veteran has since submitted a new notice of address in a letter dated September 2014, a month after his missed hearing date. 

Accordingly, the case is REMANDED for the following action:

1. Confirm and update in the claims file the Veteran's most recent address.

2. Re-schedule the Veteran for a Board videoconference hearing. The RO should notify the Veteran and his representative of the date, time and place of the hearing, being careful to note the Veteran's correct address. After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



